Beard, Justice.
This action was brought by the defendant in error against the plaintiffs in error to recover damages for an alleged trespass upon real estate. The cause was tried to a jury, resulting in a verdict in favor of the plaintiff below and judgment was entered upon the verdict, and the defendants below, plaintiffs in error, bring error.
The defendant in error has. filed a motion to dismiss the proceedings in error for the reason that there is 'no bill of exceptions filed in the case that raises any question of error that can be considered under the law by this court.
The greater portion of the brief of counsel for plaintiff in error is devoted to the argument of alleged errors of the district court in its rulings on the admission and exclusion of evidence, and alleged prejudicial remarks of the trial judge; but as there is no bill of exceptions in the record containing either the evidence or such remarks, or any exceptions, there is nothing that can be cofisidered here in that respect.
It is also urged that the court erred in refusing certain instructions requested bjr plaintiffs in error, and especially in refusing to instruct the jury to make special finding's of fact. We have searched the record but have been unable to find therein any exception by the plaintiffs in error to the refusal of the court to so instruct. It is too well settled' to admit of argument that timely objections must be made and exceptions reserved to the rulings of the district court-to entitle a *335party to a review of such rulings in this court on error.
No exceptions having been preserved in the record there is nothing for this court to consider, and the motion to dismiss the proceedings in error will be sustained.

Dismissed.

POTTER, C. J., and Scott, J., concur.